hJ. MOORE,
concurring.
I concur with the result reached in the majority opinion that the defendants waived their right to complain about service of process of the motion for summary judgment for the reasons elaborated upon herein.
The law requires that a party must be served with the motion for summary judgment and its attachments 15 days before the time specified for the hearing on the matter. La. C.C.P. art. 966(B). Any defects in the service of the motion are waived only if a party makes a general appearance to oppose the motion and argues the merits of the motion. Richardson v. Lagniappe Hospital Corporation, 33,378 (La.App. 2 Cir. 6/21/00, 801 So.2d 386); Chaney v. Coastal Cargo, Inc., 1998-*981902 (La.App. 4 Cir. 1/20/99), 730 So.2d 971.
In this instance, the time specified for the hearing on the motion to reconsider summary judgment was February 2, 2004. However, in lieu of the hearing, the parties submitted the matter on briefs arguing the merits of the motion for summary judgment. Submitting briefs arguing the merits of the motion instead of oral argument is tantamount to a general appearance arguing the merits of the motion. Accordingly, defendants waived any defects in service of the motion.
APPLICATION FOR REHEARING
Before STEWART, GASKINS, PEATROSS, MOORE and LOLLEY, JJ.
Rehearing denied.